250 F.2d 37
Earl Kill SMITH, Appellant,v.UNITED STATES of America, Appellee.
No. 7464.
United States Court of Appeals Fourth Circuit.
Argued Nov. 7, 1957.Decided Nov. 13, 1957.Writ of Certiorari Denied March 3, 1958.See 78 S.Ct.

Mathias J. DeVito, Baltimore, Md., for appellant.
Earl Kill Smith, pro se, on brief, and John R. Hargrove, Asst. U.S. Atty., Baltimore, Md.  (Leon H. A. Pierson, U.S. Atty., Baltimore, Md., on brief), for appellee.
Before PARKER, Chief Judge, and SOBELOFF and HAYNSWORTH, Circuit Judges.
PER CURIAM.


1
This is an appeal from denial of a motion, made under Rule 35 of the Rules of Criminal Procedure, 18 U.S.C., to correct the sentence in a criminal case.  Appellant pleaded guilty to an indictment charging bank robbery and that in perpetrating the robbery he put in jeopardy the lives of named persons 'by the use of a dangerous weapon'.  He was sentenced to a term of twenty-five years imprisonment and to pay a fine of $10,000.  He complains of this sentence on the ground that the 'dangerous' weapon was not more specifically described in the indictment.  The point is without merit for reasons adequately stated in the opinion of the District Judge.  United States v. McGann, 150 F. Supp. 463.  The crime was charged in the language of the statute (18 U.S.C. § 2113(d)); and it is well settled that this is sufficient.


2
Affirmed.